DETAILED ACTION

Status of Claims
This action is a non-final office action in response to the claims filed on 05/13/2020.
Claims 1 – 19 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The seven (7) information disclosure statements (IDS) submitted between 05/13/2020 and 02/21/2022 were filed after the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 10 – 17 are allowed over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation “the minimum distance threshold" and “the maximum distance threshold.” There is insufficient antecedent basis for these limitations in the claim. For example, the preamble of claim 11 recites “The method of claim 1,” which does not provide antecedent basis for these limitations in the claim. For the purpose of examination, the preamble for claim 11 will be interpreted as “The method of claim 10,” as claim 10 provides antecedent basis for these limitations.

Claim 11 recites the limitation “The method of claim 1, wherein determining whether the user will request the transportation service further comprises…”. Since claim 1 does not recite steps relating to “determining whether the user will request the transportation service,” it is unclear as to what functionality this limitation is referring to in claim 1. For the purpose of examination (as stated above), the preamble for claim 11 will be interpreted as “The method of claim 10,” as claim 10 provides functionality relating to “determining whether the user will request the transportation service.”

In addition, claims 12 – 13 are rejected under 35 USC 112(b) for inheriting the deficiencies of claim 11 while failing to remedy them. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, in: claims 1 & 18 “determining a predicted time to request a vehicle associated with a transportation service for completing a trip of a user, the trip including travelling from a pick-up location so as to arrive at a drop-off location by a future time, wherein: a request of the vehicle sent at the predicted time has a degree of likelihood that satisfies a likelihood threshold, wherein the degree of likelihood is a likelihood of causing the vehicle to arrive at the pick-up location by a final departure time; and the final departure time is a latest time at which the user needs to begin travelling from the pick-up location to complete the trip and arrive at the drop-off location by the future time,” “responsive to determining that a current time is within a threshold amount of time of the predicted time to request the vehicle associated with the selected transportation service: automatically sending, to… the user, a request… prompting the user to confirm that the user intends to take the trip,” “responsive to receiving, from the… user and responsive to sending the request, an acknowledgement indicating that the user intends to take the trip: automatically sending… a reservation request for the vehicle… that causes the… dispatch {of} the vehicle to the pick-up location by the final departure time,” “responsive to receiving, from the reservation system, an acknowledgement indicating the reservation request can be satisfied: automatically sending, to… the user, information… for notifying the user that the vehicle associated with the transportation service is scheduled to arrive at the pick-up location by the final departure time” / claim 10: “inferring, based on information associated with a user… that the user will need to complete a trip by traveling from a pick-up location so as to arrive at a drop-off location by a future time,” “determining, based on inferring that the user will need to complete the trip, whether the user will request a transportation service that the user can use to complete the trip,” “determining whether the user will request the transportation service comprises: determining that the drop-off location is greater than a minimum distance threshold, from the pick-up location, that is specific to the user, and less than a maximum distance threshold, from the pick-up location, that is also specific to the user,” “the minimum distance threshold is determined based at least in part on a first maximum distance that the user has walked to an event, and the maximum distance threshold is determined based at least in part on a second maximum distance that the user has driven to an event,” “in response to determining that the user will request the transportation service: determining a predicted time to request a vehicle,” “responsive to determining that a current time is within a threshold amount of time of the predicted time to request the vehicle associated with the selected transportation service: automatically sending, to the… user, a request… for prompting the user to confirm that the user intends to take the trip,” “responsive to receiving, from the… user and responsive to sending the request, an acknowledgement indicating the user intends to take the trip: automatically sending… a reservation request for the vehicle,” “responsive to receiving… an acknowledgement indicating the reservation request can be satisfied: automatically sending, to the… user, information… for notifying the user when the vehicle associated with the transportation service is scheduled to arrive at the pick-up location.”
	
2A Prong 1: The limitations in claims 1 & 18 of “determining a predicted time to request a vehicle associated with a transportation service for completing a trip of a user, the trip including travelling from a pick-up location so as to arrive at a drop-off location by a future time, wherein: a request of the vehicle sent at the predicted time has a degree of likelihood that satisfies a likelihood threshold, wherein the degree of likelihood is a likelihood of causing the vehicle to arrive at the pick-up location by a final departure time; and the final departure time is a latest time at which the user needs to begin travelling from the pick-up location to complete the trip and arrive at the drop-off location by the future time,” “responsive to determining that a current time is within a threshold amount of time of the predicted time to request the vehicle associated with the selected transportation service: automatically sending, to… the user, a request… prompting the user to confirm that the user intends to take the trip,” “responsive to receiving, from the… user and responsive to sending the request, an acknowledgement indicating that the user intends to take the trip: automatically sending… a reservation request for the vehicle… that causes the… dispatch {of} the vehicle to the pick-up location by the final departure time,” “responsive to receiving, from the reservation system, an acknowledgement indicating the reservation request can be satisfied: automatically sending, to… the user, information… for notifying the user that the vehicle associated with the transportation service is scheduled to arrive at the pick-up location by the final departure time” / claim 10: “inferring, based on information associated with a user… that the user will need to complete a trip by traveling from a pick-up location so as to arrive at a drop-off location by a future time,” “determining, based on inferring that the user will need to complete the trip, whether the user will request a transportation service that the user can use to complete the trip,” “determining whether the user will request the transportation service comprises: determining that the drop-off location is greater than a minimum distance threshold, from the pick-up location, that is specific to the user, and less than a maximum distance threshold, from the pick-up location, that is also specific to the user,” “the minimum distance threshold is determined based at least in part on a first maximum distance that the user has walked to an event, and the maximum distance threshold is determined based at least in part on a second maximum distance that the user has driven to an event,” “in response to determining that the user will request the transportation service: determining a predicted time to request a vehicle,” “responsive to determining that a current time is within a threshold amount of time of the predicted time to request the vehicle associated with the selected transportation service: automatically sending, to the… user, a request… for prompting the user to confirm that the user intends to take the trip,” “responsive to receiving, from the… user and responsive to sending the request, an acknowledgement indicating the user intends to take the trip: automatically sending… a reservation request for the vehicle,” “responsive to receiving… an acknowledgement indicating the reservation request can be satisfied: automatically sending, to the… user, information… for notifying the user when the vehicle associated with the transportation service is scheduled to arrive at the pick-up location,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations), but for the recitation of generic computer components. That is, other than reciting a “computing system,” “computing device,” “a reservation system,” “computer-readable storage medium,” “processor,” and “module” configured to implement the method, nothing in the claim element precludes the step from practically being in a commercial interaction. For example, but for the “computing system,” “computing device,” “a reservation system,” “computer-readable storage medium,” “processor,” and “module” language in the context of this claim encompasses reserving a ride for a traveler in order to arrive at a destination on-time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “computing system,” “computing device,” “second computing device,” “a reservation system,” “computer-readable storage medium,” “processor,” and “module” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “user,” “location,” “destination,” “vehicle,” and “transportation service” in the claims are recited at a high level of generality and merely limit the field of use to the reservations industry. The additional element of “a request that causes the first computing device to render a first user interface” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “computing system,” “computing device,” “second computing device,” “a reservation system,” “computer-readable storage medium,” “processor,” and “module” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, additional elements of “user,” “location,” “destination,” “vehicle,” and “transportation service” are recited at a high level of generality and merely limit the field of use to the reservations industry. The additional element of “a request that causes the first computing device to render a first user interface” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of an inventive concept. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 9, 11 – 17, & 19 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “first computing device,” “second computing device,” “mobile phone,” “wearable computing device,” and “computer system” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components/software (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “transportation service,” “vehicle,” “location,” “user,” and “driverless car” in dependent claims are recited at a high level of generality and merely limits the field of use to the reservations industry. The additional elements of “a first graphical element,” “second graphical element,” and “wherein the vehicle associated with the transportation service is a driverless car that is driven by a computer system” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of an inventive concept. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 – 6, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160055605 A1), in view of Bourne (US 20090192702 A1), in view of Barreto et al. (US 20150161752 A1).

As per claim 1, Kim discloses a method comprising:


	• determining a predicted time to request a vehicle associated with a transportation service for completing a trip of a user, the trip including travelling from a pick-up location so as to arrive at a drop-off location by a future time wherein: a request of the vehicle sent at the predicted time has a degree of likelihood that satisfies a likelihood threshold, wherein the degree of likelihood is a likelihood of causing the vehicle to arrive at the pick-up location by a {user’s estimated arrival time} (See [0055], noting that “the request proxy 150 can schedule a time when to make the transport request 155 for the user… based on the user ETA 143 and the vehicle ETA 151” at the pick-up location. Also see [0043], noting that “When the ETA match determines that the ETAs 143, 151 substantially match or are within a predetermined amount of time of each other (at the time of comparison), the request proxy 150 can trigger or make a transport request 155 on behalf of the user,” so that, as per [0044], “the user and a driver may arrive at the specified location data point at substantially the same time.” Also see [0048] - [0049], noting that “When the difference is substantially 0 or within a predetermined amount of time (e.g., 10 seconds, 30 seconds, etc.), the request proxy 150 can transmit the transport request 155 to the dispatch 110.” Also see [0064], noting that “When the system 100 determines that the ETAs are substantially equal or within a predetermined amount of time {and therefore satisfying a degree of likelihood of the vehicle ETA and passenger ETA will arrive at the pick-up location by a final departure time} of each other, the system 100 can make or trigger a request for transport on behalf of the user (250).” Also see [0030], noting that a passenger requests a transport service and provides a pick-up location (“start location data point”), a “final destination location data point” (drop-off location), and “an end time” (i.e., the future time when the passenger prefers to arrive at the drop-off location).);

To the extent to which Kim does not appear to disclose the determined request time causes the vehicle to arrive at the pick-up location by a future time, Bourne, in at least at least [0033] & [0055], teaches “a latest departure time” (i.e., a future time) which is “the time the user must leave for the appointment to arrive on-time”.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the future time of Bourne for the user’s estimated arrival time of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Bourne in the invention of Kim would allow the traveler “to have peace-of-mind during the travel that he or she will arrive in sufficient time for the appointment,” as evidenced by Bourne ([0055]).

Regarding the following limitation, Kim discloses a final departure time (“the user ETA 143” at the pickup point as per [0033]), and “a final destination location data point” along with a ‘future time’ (“an end time” as per [0030]) which suggests, but does not explicitly disclose what is taught by Bourne: 

 	• the final departure time is a latest time at which the user needs to begin travelling from the pick-up location to complete the trip and arrive at the drop-off location by the future time (See at least [0033] & [0055], noting that “the "when to leave" screen (the countdown alarm) automatically activates a given time (e.g., 30 minutes) before a latest departure time,” which is “the time the user must leave for the appointment to arrive on-time”.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bourne in the invention of Kim with the motivation to allow the traveler “to have peace-of-mind during the travel that he or she will arrive in sufficient time for the appointment,” as evidenced by Bourne ([0055]).

Regarding the following limitation,

	• responsive to determining that a current time is within a threshold amount of time of the predicted time to request the vehicle associated with the selected transportation service: automatically sending, to a first computing device of the user, a request that causes the first computing device to render a first user interface for prompting the user to confirm that the user intends to take the trip,

Kim discloses wherein responsive to determining that a current time is within the threshold amount of time of the predicted time, that the user’s position is received at a faster rate in order to confirm that the user intends to take the trip. For example, see [0067], noting that “If the ETAs is {sic} equal to or within the first predetermined amount of time of each other (e.g., the user ETA is 7 minutes but the vehicle ETA is 3 minutes), the system 100 can determine the ETAs (285, 290), and/or compare the ETAs at a second, faster rate (e.g., every 1 minute),” and [0068], noting that “The system 100 can determine whether the ETAs are substantially equal or within a shorter, second predetermined amount of time of each other (e.g., 30 seconds) (295). If not, the system 100 can continue to periodically determine the ETAs and/or compare the ETAs at the second rate. If yes {and therefore “determining that a current time is within the threshold amount of time of the predicted time”} the system 100 can make or trigger a request for transport on behalf of the user, such as described with FIGS. 1A through 2A (297).” Therefore, when a current time is within a threshold amount of time of the predicted time to request the vehicle (i.e., at the time when the user’s ETA and the driver’s ETA are within the first predetermined amount of time of each other), the system then receives, at a faster rate, the user’s location information at least a second time, whether the user’s ETA and the driver’s ETA are closer to matching, which, as per [0033] – [0034], [0039], [0052], [0054], [0059], [0061] & [0066], involves receiving the user’s location indicating that the user is at a closer location to the pick-up point – necessarily confirming that the user intends to take the ride. Upon receiving this confirmation, the ride is automatically booked as per [0068], noting “If yes, the system 100 can make or trigger a request for transport.”  As per [0026] & [0029], the user interacts with the system using a first computing device of the user. In other words, Kim discloses that when the current time is within a threshold amount of time of the predicted time to request the vehicle, the system receives the user’s location information for a second time, at a faster rate, which implicitly confirms that the user is traveling to the pick-up location – and thus triggering the sending of a vehicle reservation request.

As explained above, Kim discloses that, responsive to determining that a current time is within a threshold amount of time of the predicted time to request the vehicle associated with the selected transportation service, receiving a location-based confirmation in order to confirm that the user intends to take the trip. To the extent to which Kim does not explicitly disclose wherein the confirmation involves a prompted confirmation which entails sending, to a first computing device of the user, a request that causes the first computing device to render a first user interface for prompting the user to confirm that the user intends to take the trip, Barreto teaches this element in [0049], noting sending a user a message prompting input indicating “that the user still wants the transport.” As per [0018], [0078], & [0080], [0082], the user interacts with the transport system and views associated messages on a user interface of a client device, which can be a smartphone.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the prompted confirmation technique of Kim for the location-based confirmation technique of Barreto. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Barreto in the invention of Kim / Bourne would conveniently and predictably enable “on-demand location-based services to be arranged between individuals and service providers,” as evidenced by Barreto ([0014]).

Kim, modified by Bourne and Barreto, further discloses:

	• responsive to receiving, from the first computing device of the user and responsive to sending the request, an acknowledgement indicating that the user intends to take the trip: automatically sending, to a reservation system associated with the transportation service, a reservation request for the vehicle associated with the transportation service that causes the reservation system to dispatch the vehicle to the pick-up location by the final departure time (See [0068], noting that after receiving the user’s location information that is generated by the computing device and that indicates the computing device is within a threshold distance of the future location at the current time, “the system 100 can make or trigger a request for transport on behalf of the user, such as described with FIGS. 1A through 2A (297).” Also see at least [0029], [0032], [0043] – [0044], [0064], & [0068], noting triggering a request to a driver at a time that causes the driver to “get to the specified location before the user” i.e., the request causes the vehicle to arrive at the pick-up location by the final departure time.);

• responsive to receiving, from the reservation system, an acknowledgement indicating the reservation request can be satisfied: automatically sending, to a second computing device of the user, information that causes the second computing device to render a second user interface for notifying the user that the vehicle associated with the transportation service is scheduled to arrive at the pick-up location by the final departure time, wherein the  second computing device of the user is in addition to the first computing device of the user (See [0029] & [0050], noting that after a driver’s acceptance is received, the user is notified “that a driver has been selected for the user (e.g., subsequently after the invitation 193 is accepted by the driver).”).

Although Kim discloses a single computing device of the user having a first interface (see at least [0026], [0029], & [0052]), Kim fails to explicitly disclose wherein the user receives notifications using two separate computing devices (i.e. the first and second computing devices having a first and second user interface). However, it would have been prima facie obvious to one or ordinary skill in the art at the time of invention to send notifications to two computing devices of the user, because the mere duplication of computing devices has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F .2d 669, 124 USPQ 378 (CCPA 1960) (See MPEP § 2144.04(VI)(B)). In the instant case, one of ordinary skill in the art would have known that including two separate user computing devices would have yielded the predictable result of the different computing devices being used to receive and display different information on the respective user interfaces.

As per claim 5, Kim / Bourne / Barreto discloses all of the limitations of claim 1. Kim further discloses:

	• wherein the first user interface rendered by the first computing device of the user notifies the user of the predicted time to request the vehicle associated with the selected transportation service ([0064] – esp. [0065], noting “status messages to the application on the client device in order to cause the application to provide updates to the user as to when the transport request will be made for the user. For example, based on the comparison of the ETAs, if the system 100 determines that the difference between the ETAs (the user ETA is 7 minutes and the driver ETA is 3 minutes) has reached a certain pre-configured amount of time (e.g., the difference of 4 minutes), the system 100 can inform the user that the transport request will be made for the user in approximately 4 minutes.”).

As per claim 6, Kim / Bourne / Barreto discloses all of the limitations of claim 5. Kim further discloses:

	• wherein the second user interface rendered by the second computing device of the user notifies the user to walk to the pick-up location by the final departure time (See [0038], noting that the user is walking to a pick-up location when his/her ETA is determined, and are sent messages notifying the user that they should continue walking towards the pick-up point in [0064], noting that the user is informed of the driver’s ETA (which has been dispatched to arrive at the final departure time), and [0065], noting that “the system 100 can inform the user that the transport request will be made for the user in approximately 4 minutes. In addition, the system 100 can also inform the user that the user is approximately 7 minutes away from the specified location.” In other words, the user is prompted to continue towards the pick-up location to arrive at a time coinciding with the driver’s ETA.).

As per claim 18, see the above relevant rejection of claim 1. In addition, Kim discloses a system comprising: at least one processor ([0073] & Fig. 5, Item 510); and at least one module operable by the at least one processor ([0022] - [0023] & [0025]).

Claim 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim / Bourne / Barreto, in view of Nelson et al. (US 20160131491 A1).

As per claim 2, Kim / Bourne / Barreto discloses all of the limitations of claim 1. Regarding the following limitation, 

	• wherein receiving the acknowledgement indicating the user intends to take the trip comprises: receiving, from the first computing device of the user, first user input directed to a first graphical element included in the request that prompts the user to confirm that the user intends to take the trip, 

Kim does not explicitly disclose, however Barreto, in [0049], teaches that a user can reply to a displayed notification which prompts user input indicating “that the user still wants the transport.” As per [0018], [0078], & [0080], [0082], the user interacts with the transport system and views associated messages on a user interface of a client device. Rationale to combine Barreto persists. To the extent to which neither Kim nor Barreto appear to explicitly disclose receiving a user input through an interface element which prompts a user to confirm a reservation, Nelson teaches this functionality in [0068], [0070] – [0071], & Fig. 2K, noting a displayed “confirm button” that the user can select to confirm they intend to take the trip listed in the itinerary.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nelson in the invention of Kim / Bourne / Barreto with the motivation to “increase the effectiveness of the itinerary scheduling process,” as evidenced by Nelson ([0071]).

As per claim 3, Kim / Bourne / Barreto / Nelson discloses all of the limitations of claim 2.

Examiner’s note: It is noted that both the claim 1 step: "receiving, from the first computing device of the user and responsive to sending the request, an acknowledgement indicating that the user intends to take the trip” and the claim 3 step: "receiving, from the first computing device of the user and responsive to sending the request, an alternative acknowledgement indicating that the user does not intend to take the trip,” cannot simultaneously take place, as illustrated by the two possible inputs selections Fig. 6A & paras. [0105] – [0107] of the instant disclosure, showing that a user can either confirm or decline a reservation. In other words, the optional language of claim 3, along with Fig. 6A, require one possible option, which is taught by Kim in view of Barreto as stated above. Therefore, the “alternative acknowledgement indicating that the user does not intend to take the trip” of claim 3 as well as dependent claim 4 are not required, as these steps only need to be performed if specific preconditions are met. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” (See MPEP § 2111.04(I)) “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” (See MPEP § 2111.04(II))

As per claim 4, see the above Examiner’s note.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim / Bourne / Barreto, in view of Hong et al. (US 20190005544 A1).

As per claim 7, Kim / Bourne / Barreto discloses all of the limitations of claim 6. Kim further discloses: 

	• wherein the first computing device of the user is a mobile phone of the user ([0020], [0024] – [0025] & [0079]).

Regarding the following limitation Hong teaches what is not taught by Kim:

	• wherein the second computing device of the user is a wearable computing device ([0094], [0099], [0123], noting a wearable device and a mobile terminal, which can be a “smart phone.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hong in the invention of Kim / Bourne / Barreto with the motivation to provide “a user interface environment capable of providing various contents {sic}… to passengers who use the mobile vehicle reservation service,” as evidenced by Hong ([0006]).

Claims 8 – 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim / Bourne / Barreto, in view of Ramanujam (US 20150339928 A1).

As per claim 8 & 19, Kim / Bourne / Barreto discloses all of the limitations of claims 1 & 18. Regarding the following limitation Ramanujam teaches what is not taught by Kim:

	• wherein the vehicle associated with the transportation service is a driverless car that is driven by a computer system ([0014] – [0016], [0096] & [0103] – [0104]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ramanujam in the invention of Kim / Bourne / Barreto with the motivation to “reduce traffic collisions due to the autonomous vehicle's increased reliability and improved reaction time as compared to human drivers,” as evidenced by Ramanujam ([0002]).

As per claim 9, Kim / Bourne / Barreto discloses all of the limitations of claim 1. Kim further discloses wherein determining the predicted time to request the vehicle comprises:

	• determining an estimated trip duration associated with the transportation service for completing the trip ([0065], “the system 100 can also calculate the estimate time of arrival from the specified location to the destination location (e.g., 15 minutes).”);

Regarding the following limitation, Kim discloses a final departure time (“the user ETA 143” at the pickup point as per [0033]), and “a final destination location data point” along with a ‘future time’ (“an end time” as per [0030]) which suggests, but does not explicitly disclose what is taught by Bourne: 

 	• determining, based on the estimated trip duration, the final departure time (See at least [0033] & [0055], noting that “On the server side, the service compares the mobile device current location with the time and location of the end user's next appointment, works out (or otherwise obtains) a fastest route (preferably allowing for real-time and/or predicted traffic), and then provides information to the client side, which (at a given time) initiates the display (on the mobile device) of the “when to leave” screen”). Rationale to combine Bourne persists.

Regarding the following limitations,

•determining, based on the final departure time, an estimated booking delay, the estimated booking delay being an estimated time period between when the reservation request is sent to when the vehicle is predicted to arrive at the future location; and determining the predicted time based on the estimated trip duration and based on the estimated booking delay,

Kim, in [0044] & [0065], discloses determining the predicted time based on an estimated booking delay, as a ride request is triggered based on the driver’s ETA to the future location. To the extent to which Kim does not appear to also base the predicted time determination on based on the final departure time and the estimated trip duration, Ramanujam teaches this element. For example, see [0074], noting that based on the requested drop-off time, pick-up and drop-off locations, a final departure time is calculated. As per [0075], “server 410 may select the autonomous vehicle 430 to perform the taxi service based on the autonomous vehicle's availability at the requested pickup time, an estimated proximity to the pickup location at the requested pickup time.” As per [0076], “server 410 may instruct the autonomous vehicle 430 that is selected to perform the taxi service for the customer” which, as per [0020] is at a determined “time to begin driving from the autonomous vehicle's current location to the pickup location, such that the autonomous vehicle arrives at the pickup location at the selected pickup time.” Also see [0026], the user’s request includes “drop-off location and/or drop-off time,” and [0028], noting “an estimated amount of time (e.g., 15 minutes) for the autonomous vehicle 130 to arrive at the pickup location.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ramanujam in the invention of Kim / Bourne / Barreto with the motivation to allow a customer to arrive at a destination on time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628